Title: Thomas Jefferson Randolph to James Madison, 13 September 1830
From: Randolph, Thomas Jefferson
To: Madison, James


                        
                            
                                Dear sir
                            
                            
                                
                                    Edgehill
                                
                                 Sep 13 1830
                            
                        
                        
                        Mr Johnsons letter to you of Aug 25th (enclosing a copy of Mr Leighs to him) was recieved when Genl Cocke was
                            with me. we had the evening before determined to recommend to you the temporary appointment of Col Colonna D’Ormano as
                            assistant to the professor of modern languages. The reciept of Mr Johnsons letter without comment from you induced us to
                            believe the course recommended of a temporary appointment, was approved. we have therefore to save time announced to Col
                            Colonna his appointment for one year, leaving the permanent of appointment of Mr Hervè, a matter to be acted upon at our
                            leisure. We refer to you as being most competent, to assign the respective duties to the professor & assistant. Dr
                            Blaetterman calling soon after Genl Cocke left me. I advised him to communicate his views to you relative to a division of
                            duties. I will advise Col Colonna to the same course, as I apprehend much danger of dissention between them upon the
                            subject. Drs Dunglisson and Patterson have each had conversations with Colonna and find him an excellent French Tutor so
                            far as pronunciation goes and a man of education he understands French: Spanish & Italian.
                        Should you feel the task of assigning the respective duties to the gentlemen unpleasant, governed by your
                            advice I will take upon myself the more unpleasant part of it, or any part or portion you may please to assign to me. With
                            feelings of the most affectionate and devoted attachment yours,
                        
                        
                            
                                Th: J. Randolph
                            
                        
                    